DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YE (US 2018/0261653).

Regarding claim 14
YE shows the method for manufacturing a touch panel, comprising: providing a flexible substrate (A) (see for example Figs. 1-10, and para. 0067-0068); forming a thin film transistor layer (11) which covers the flexible substrate, the thin film transistor layer comprising a drain (see for example Fig. 8 and para. 0068-0069); forming an anode layer (133) which covers the thin film transistor layer, the anode layer being electrically connected with the drain (see for example Fig. 8 and para. 0069-0071); forming a light emitting layer (14) which covers the anode layer (see for example Fig. 8 and para. 0072-0073); forming a cathode layer (15) which covers the light emitting layer, the cathode layer comprising a plurality of touch electrodes arranged in matrix (taken to be patterned cathode layer 15, see for example para. 0073), and the touch electrodes being insulated from one another at intervals (see for example Fig. 8 and para. 0067, 0073 and 0079); and forming a signal transmission line electrically connected with each of the touch electrodes (not specifically shown, however inherent in order to electrically connect the touch electrodes to the driving or scanning signals, see for example para. 0005, 0037, 0041, 0054, 0060 and 0071).  



	Regarding claim 15
	YE further shows, wherein the signal transmission line is disposed on the same layer as the drain of the thin film transistor layer (taken to the either not specifically shown however inherent for connecting the drain to an electrical signal connection, or conductive layer or conductive strips, see for example para. 0023, 0041, 0045, 0054-0058 and 0068).  

	Regarding claim 16
	YE further shows, wherein the signal transmission line is disposed on the same layer as a gate of the thin film transistor layer  (taken to the either not specifically shown however inherent for connecting the gate to an electrical signal connection, or conductive layer or conductive strips, see for example para. 0023, 0054-0058 and 0068).  

	Regarding claim 17
	YE further shows, forming an encapsulation layer (16, 26, 36) which is disposed on a surface of the cathode layer away from the light emitting layer to protect the cathode layer (see for example para. 0065, 0067, 0074, 0077 and 0081).  


	Regarding claim 18
	YE further shows, forming a spacer layer (taken to be an insulation layer) which is filled in a gap between two adjacent touch 18electrodes to separate the two adjacent touch electrodes from each other (see for example para. 0023 and 0060).  

	Regarding claim 19
	YE further shows, forming a conductive layer which is disposed between the touch electrodes and the signal transmission line to electrically connect the touch electrodes with the signal transmission line (see for example para. 0034-0037, 0051-0054, and 0058-0060).  

	Regarding claim 20
	YE further shows, forming a buffer layer (111) which is disposed between the flexible substrate and the thin film transistor layer (see for example para. 0023 and 0068).


Allowable Subject Matter

Claims 1-13 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-13
The prior art of record taken alone or in combination does not teach or suggest the touch panel having the combination of elements with their recited structure, along with wherein time for displaying each frame in the touch panel comprises display time and touch detection time, and wherein within the display time, the anode layer is configured to be loaded with a first electrical signal, each touch electrode in the cathode layer configured to be loaded with a second electrical signal through a first signal line electrically connected with the signal transmission line, the first electrical signal cooperating with the second electrical signal to make the light emitting layer emit light; and within the touch detection time, each touch electrode in the cathode layer is configured to be loaded with a touch detection signal through a second signal line electrically connected with the signal transmission line, and the touch detection signal is used for detecting a position of a touch action on the touch panel, as set forth in claims 1-13.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leng (US 2018/0067589), Zeng (US 2019/0294280), Lee et al. (US 2014/0183478) and Su (US 2018/0348926), all show a flexible touchscreen device having TFT, anode, cathode and touch electrodes layers.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687